United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.H., Appellant
and
DEPARTMENT OF THE INTERIOR,
NATIONAL PARK SERVICE, CUYAHOGA
VALLEY NATIONAL PARK, Brecksville, OH,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0785
Issued: October 23, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 25, 2020 appellant filed a timely appeal from an October 16, 2019 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the October 16, 2019 decision, OWCP received additional
evidence. However, the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence
in the case record that was before OWCP at the time of its final decision. Evidence not before OWCP will not be
considered by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from
reviewing this additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether OWCP properly suspended appellant’s wage-loss compensation
benefits, effective October 13, 2019, for failure to complete an EN1032 form as requested.
FACTUAL HISTORY
On January 31, 1984 appellant, then a 37-year-old motor vehicle operator, filed a traumatic
injury claim (Form CA-1) alleging that on that day he injured his back, right knee, right elbow,
and right shoulder when he stepped on ice-covered steps and fell down to the bottom of the
stairway while cleaning the steps in the performance of duty. On June 13, 1984 OWCP accepted
the claim for a contusion and sprain of the right shoulder and derangement of the right knee and
paid appellant wage-loss compensation on the periodic rolls commencing June 14, 1984.
By decision dated April 12, 1994, OWCP reduced appellant’s wage-loss compensation
based on its finding that his actual earnings as a poker dealer, $216.00 per week, effective May 1,
1994, fairly and reasonably represented his wage-earning capacity.
Over the years, OWCP periodically requested that appellant submit completed financial
disclosure statements (Form EN1032) which solicited information about his employment,
volunteer work, dependent(s) status, receipt of other federal benefits and/or payments, and thirdparty settlements.
On September 9, 2019 OWCP provided appellant a Form EN1032 and informed him that
federal regulations required him to report any improvement in his medical condition, any
employment, any change in the status of claimed dependents, any third-party settlement, and any
income or change in income from federally-assisted disability or benefit programs. It notified him
that he was required to fully answer all questions on the EN1032 form and return it within 30 days
or his benefits would be suspended. The letter was mailed to appellant’s last known address. No
response was received within the time allotted.
By decision dated October 16, 2019, OWCP suspended appellant’s compensation benefits,
effective October 13, 2019, for failing to complete the EN1032 form as requested. It noted that no
response had been received to its September 9, 2019 letter. OWCP advised that, if he completed
and returned an enclosed copy of the form, his compensation benefits would be restored
retroactively to the date they were suspended.
LEGAL PRECEDENT
Section 8106(b) of FECA authorizes the Secretary of Labor to require a partially disabled
employee to report his or her earnings from employment or self-employment, by affidavit or
otherwise, in the manner and at the times the Secretary specifies.3
Under section 10.528 of OWCP’s implementing federal regulations, an employee in receipt
of compensation benefits must complete an affidavit as to any work or activity indicating an ability
3

5 U.S.C. § 8106(b).

2

to work, which the employee has performed for the prior 15 months.4 If an employee who is
required to file such a report fails to do so within 30 days of the date of the request, his or her right
to compensation for wage loss is suspended until OWCP receives the requested report. At that
time, OWCP will reinstate compensation retroactive to the date of suspension if the employee
remains entitled to compensation.5
ANALYSIS
The Board finds that OWCP properly suspended appellant’s wage-loss compensation
benefits, effective October 13, 2019, for failure to complete an EN1032 form as requested.
On September 9, 2019 OWCP provided appellant with an EN1032 form. It properly
advised him that, if he had not completely answered all of the questions and return the statement
within 30 days, his benefits would be suspended. The record reflects that OWCP’s letter was
properly sent to appellant’s last known address and there is no indication that it was returned as
undeliverable.6 Under the mailbox rule, a document mailed in the ordinary course of the sender’s
business practices to the addressee’s last known address is presumed to be received by the
addressee.7
The record indicates that appellant failed to timely submit the EN1032 form within 30 days
of OWCP’s request. Appellant was receiving wage-loss compensation and he was, therefore,
required to complete the EN1032 form. His failure to file an EN1032 form within 30 days resulted
in the suspension of compensation. Thus, the Board finds that OWCP properly suspended
appellant’s compensation benefits, effective October 13, 2019, pursuant to 20 C.F.R. § 10.528.
CONCLUSION
The Board finds that OWCP properly suspended appellant’s wage-loss compensation
benefits, effective October 13, 2019, for failure to complete an EN1032 form as requested.

4
20 C.F.R. § 10.528. See also P.B., Docket No. 20-0148 (issued July 23, 2020); R.B., Docket No. 20-0176 (issued
June 25, 2020); H.B., Docket No. 19-0405 (issued June 26, 2019).
5

Id.; see also id. at § 10.525.

6

See P.B., supra note 4; H.B., supra note 4; J.J., Docket No. 13-1067 (issued September 20, 2013); Kenneth E.
Harris, 54 ECAB 502, 505 (2003).
7

Id.

3

ORDER
IT IS HEREBY ORDERED THAT the October 16, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 23, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

4

